Citation Nr: 0824894	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spontaneous pneumothorax of the left lung.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  
The veteran perfected a timely appeal to the Board.

A hearing was held in May 2006 before the undersigned 
Veterans Law Judge sitting at the RO.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007).

In June 2006, the Board issued a decision that reopened the 
veteran's claim for service connection for residuals of a 
spontaneous pneumothorax of the left lung, and denied that 
claim on the merits; and also denied the veteran's claim for 
service connection for COPD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, and following the submission of a 
Joint Motion for Remand, the Court vacated and remanded the 
Board's decision dated June 2006.  Copies of the motion and 
the Court's Order have been incorporated into the claims 
folder.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As noted in the March 2008 Joint Motion for Remand, during a 
September 2005 hearing the veteran asserted that a Dr. 
Baxter, a VA doctor, told him that his COPD was probably 
caused by the spontaneous pneumothorax that the veteran 
experienced during service.  As pointed out in the joint 
motion, VA has a duty to advise the veteran that a statement 
from a physician addressing the etiology of his COPD, as well 
as any chronic residuals of a spontaneous pnuemothorax 
resulting therefrom, would be advantageous to his position, 
is needed to complete his application, and is needed to 
substantiate his claims for service connection for COPD and 
for residuals of a spontaneous pneumothorax.  Thus, a remand 
is warranted to advise the veteran that he may submit this 
type of medical evidence in support of his claims.

In addition, as the record contains conflicting medical 
evidence as to the nature and etiology of the claimed 
conditions, the Board believes that the veteran's claims file 
should be reviewed by a medical specialist and a medical 
opinion obtained from the specialist.

Accordingly, the case is REMANDED for the following action:

1.  Please prepare a written document that 
advises the veteran and his representative 
that the veteran may submit medical 
evidence showing that he has developed a 
presently existing disability manifested 
by residuals of a spontaneous 
pneumothorax; and that he may submit a 
statement from a physician (preferably one 
who has had an opportunity to review his 
claims file), addressing the etiology of 
his COPD, as well as any chronic residuals 
of a spontaneous pneumothorax resulting 
therefrom.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, 
please schedule the veteran for a VA 
pulmonary examination by a physician with 
appropriate expertise, to determine the 
etiology of any currently present COPD and 
residuals of a spontaneous pneumothorax.  
The claims folder, to include a copy of 
this Remand, should be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.  Based on a review 
of the records contained in the claims 
folder and the examination results, the 
examiner is asked to address the following 
questions:

(a).  Has the veteran developed COPD?

(b).  If the examiner finds that the 
veteran has developed COPD, is it at least 
as likely as not that such condition 
originated during service, or was 
otherwise caused by any incident that 
occurred during service, namely the 
episode of a spontaneous pneumothorax?  In 
addressing this question, the examiner is 
asked to discuss his or her review of the 
claims file, to specifically include the 
service treatment records, the August 5, 
2004 statement of a VA physician, the 
statement of R. D. Prabhu that was 
received in December 2004, and the March 
2005 VA examination report and opinion.

(c).  Has the veteran developed a 
presently existing disability manifested 
by chronic residuals of a spontaneous 
pneumothorax?  If so, please specify the 
diagnosis or diagnoses?

(d).  If the examiner finds that the 
veteran has developed a disability 
manifested by chronic residuals of a 
spontaneous pneumothorax, is it at least 
as likely as not that such condition 
originated during service, or was 
otherwise caused by any incident that 
occurred during service?

A complete rationale should be given for 
all opinions.  In this regard, the opinion 
should be based on examination findings, 
historical records, and sound medical 
principles.

3.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


